DETAILED ACTION
Status of Claims: Claims 1-10 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because all elements in figure 1 should be labeled with descriptive legends. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021; 02/07/2022; 02/24/2022; 05/10/2022; 05/19/2022; 10/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, due to excessive number of IDS references submitted and the time given to Examiner to review, the submitted IDS(s) have been given only a cursory review. It is requested that the Applicant specifically points out any section(s) of the submitted references that Applicant deems relevant/pertinent to the prosecution of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henderson et al. (US 20200078070 A1).
Regarding claim 1, Henderson et al. disclose a modular switch for use in a data transmission and control system, the modular switch (fig. 38-39; modular system 6000) comprising: a first module having a first bus segment supporting Ethernet-based communication and at least one first interface for transmitting and receiving Ethernet data packets (paragraph [0376]; each module coupled with each other via communication interface such that Ethernet data/information is shared between the modules), the at least one first interface electrically connected to the first bus segment (paragraph [0473]; the modules having communication interface to electrically couple the modules to one another. The communication interface can be implemented by a separate communication bus), a second module having a second bus segment supporting Ethernet-based communication and a plurality of second interfaces (paragraph [0376]; each module coupled with each other via communication interface such that Ethernet data/information is shared between the modules) (fig. 48; module 8028 having more than one interfaces coupling to other modules), to each of which an external Ethernet-capable device having a 2-wire interface can be connected via a 2- wire line for transmitting Ethernet data packets (paragraph [0485]; two-wire interface is used to interact between module 8104 with the header module for Ethernet data sharing), wherein the second interfaces are electrically connected to the second bus segment (fig. 48; each module has communication interface connected to the main bus between the modules and connected to two-wire 8032), wherein the first module and the second module each are arranged in a separate housing and each comprises an interface for electrically coupling the first and second bus segments (paragraph [0396] and fig. 38; housings of modules of the modular system coupling together via connectors (buses)).
Regarding claim 2, Henderson et al. further suggest wherein:  the first module comprises at least one optical interface for connecting an optical waveguide, the optical interface being connected to the first bus segment via an electro-optical converter (paragraphs [0252] [0365]; component in the system may comprises optical sensor. Modules of the modular system can include optical link carrying communication signals), and/or the at least one first interface for connecting a two-wire, or four-wire or eight-wire cable (fig. 48; each module has communication interface connected to the main bus between the modules and connected to two-wire 8032).  
Regarding claim 3, Henderson et al. further suggest a third module, which comprises a plurality of third interfaces and a third bus segment supporting Ethernet-based communication, the third interfaces each configured as IO-Link interfaces for connecting an external IO-Link device and each connected via a gateway to the third bus segment (paragraph [0376]; each module of the plurality of modules coupled with each other via communication interface such that Ethernet data/information is shared between the modules) (paragraph [0318]; communications module as well as various hubs and/or systems can include a gateway that is configured to shuttle select traffic (i.e., data) between two disparate networks (e.g., an internal network and/or a hospital network) that are running different protocols. The communications module includes a first pass-through hub connector to couple the communications module to other modules), wherein the third module is arranged in a separate housing and comprises at least one interface for electrically coupling the third bus segment to the first or second bus segment (paragraph [0396] and fig. 38; housings of modules of the modular system coupling together via connectors (buses)).  
Regarding claim 4, Henderson et al. further suggest a fourth module comprising a plurality of fourth interfaces and a fourth bus segment supporting Ethernet-based communication, wherein the fourth interfaces are each configured as wireless interfaces for connecting an external wireless device and are each connected via a gateway to the fourth bus segment (paragraph [0376]; each module of the plurality of modules coupled with each other via communication interface such that Ethernet data/information is shared between the modules) (paragraph [0318]; communications module as well as various hubs and/or systems can include a gateway that is configured to shuttle select traffic (i.e., data) between two disparate networks (e.g., an internal network and/or a hospital network) that are running different protocols. The communications module includes a first pass-through hub connector to couple the communications module to other modules) (paragraph [0331]; header wireless module includes a WiFi module and a Bluetooth module. Both the WiFi module and the Bluetooth module are coupled to the header/UI controller. The Bluetooth module is used to connect devices without using cables and the Wi-Fi module provides high-speed access to networks such as the Internet and can be employed to create a wireless network that can link multiple devices such as, for examples, multiple energy modules or other modules), the fourth module being arranged in a separate housing and comprising at least one interface for electrically coupling the fourth bus segment to one of the bus segments (paragraph [0396] and fig. 38; housings of modules of the modular system coupling together via connectors (buses)).  
Regarding claim 5, Henderson et al. further suggest the housings of the modules can be lined up next to each other in a side-by-side arrangement (fig. 38) (paragraph [0293]; the modules can be interchangeably connectable together in different combinations or arrangements. In one aspect, each of the modules can include a consistent or universal array of connectors disposed along their upper and lower surfaces, thereby allowing any module to be connected to another module in any arrangement).  
Regarding claim 6, Henderson et al. further suggest the housings of the modules can be latched onto a mounting rail (paragraph [0293]; system can include a variety of different modules that are connectable together in a stacked configuration. The modules can be both physically and communicably coupled together when stacked or otherwise connected together into a singular assembly).  
Regarding claim 7, Henderson et al. further suggest modular switch comprising: an internal control unit configured to control the transmission of Ethernet data packets via the bus segments to or from the interfaces (paragraph [387]; Commands generated by the module processor of the header module are transmitted downstream to a desired functional surgical module via the primary communications interface. The primary communications interface is configured to establish a two-way communication pathway between neighboring modules).
Regarding claim 8, Henderson et al. further suggest the internal control unit is implemented in the first module (paragraph [387]; Commands are generated by the module processor of the header module).  
Regarding claim 9, Henderson et al. further suggest a data transmission and control system comprising: at least one modular switch according to claim 1, a control device connected to one of the first interfaces of the first module via a two-, or four-, or eight-wire cable (paragraph [0473] and fig. 38; header module of the modular system can be configured with interface coupled to module control. Two-wire interface may be implemented for communications), and at least one Ethernet-capable device having a 2-wire interface, which is connected to one of the second interfaces of the second module via a 2-wire cable for transmitting Ethernet data packets (paragraph [0485]; two-wire interface is used to interact between module 8104 with the header module for Ethernet data sharing).  
Regarding claim 10, Henderson et al. further suggest wherein: the Ethernet-capable device is an Ethernet-capable I/O device (fig. 38-39; header module with Ethernet Phy and interfaces coupled to other switch to exchange data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476